191 F.2d 921
VEGAv.UNITED STATES et al.
No. 47.
Docket 22087.
United States Court of Appeals Second Circuit.
Argued October 11, 1951.
Decided October 23, 1951.

Golenbock & Komoroff, New York City, for George Vega, libellant-appellant.
Myles J. Lane, U. S. Atty., New York City (Haight, Deming, Gardner, Poor & Havens, New York City, of counsel; James M. Estabrook, New York City, advocate), for United States of America, respondent-appellee-appellant.
Before AUGUSTUS N. HAND, CHASE and WOODBURY, Circuit Judges.
PER CURIAM.


1
The motion of the United States to strike the record is denied. Judicial Code, § 2107, 28 U.S.C. § 2107. This provision of the Code, enacted in 1948, supersedes Rule 13(a) (2) of the Rules of this Court and makes unnecessary the allowance of an appeal in a suit in admiralty.


2
Decree affirmed on Judge Bondy's opinion, 86 F. Supp. 293.